SULLIVAN, J.
Epitomized Opinion
This is an action by the City of Cleveland to recover from the Legal News Publishing Co. money paid to the latter by the City of West Park, now incorporated in Cleveland, for legal notices. The rate which was paid for these notices was in excess of the rate allowed by statute, but was not objected to by the City of West Park. In affirming the judgment for the Legal News, on the demurrer to the answer, the Court of Appeals held:
1. The overwhelming weight of authority is that in cases where a statute which relates to. public contracts has been violated, but where both parties have gone forward in good faith and completed the terms of the contract, the court leaves the parties where it found them, 77 OS. 7, 82 NE. 518, 68 OS 362, 67 NE 733, even though an action would not lie to compel payment to the Legal News by the city and a taxpayer of the city could enjoin the payment of the money.